Citation Nr: 0808187	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected status post arthroplasty of the left 
knee from September 18, 2003.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected status post arthroplasty of the right 
knee from September 18, 2003.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
2002, not including prior active service of one year and five 
months.  His total active service was 35 years and 4 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
granted service connection for status post arthroplasties of 
both knees and assigned a 20 percent rating to each knee 
effective on December 1, 2002, the day after the veteran's 
retirement from active service.  

The veteran indicated in his Substantive Appeal that he 
wanted to testify before at a hearing in Washington, DC, and 
a hearing was duly scheduled for January 10, 2005.  However, 
the veteran notified The American Legion, his accredited 
representative, that he would not be available to testify and 
asked that organization to represent his interests.  

The American Legion thereupon submitted a written informal 
hearing presentation dated January 10, 2005.  The veteran's 
request for a personal hearing before the Board is deemed to 
be withdrawn.  See 38 C.F.R. § 20.704(d). 

In a June 2005 decision, the Board assigned an initial rating 
of 100 percent for the bilateral knees effective beginning on 
December 1, 2002 to September 17, 2003.  A 30 percent rating 
for each knee was assigned on September 18, 2003 because the 
applicable diagnostic code provides for a minimum rating of 
30 percent following the expiration of the one-year period 
during which a 100 percent rating is assigned.  

The Board then remanded the issue of a rating in excess of 30 
percent for each knee from September 18, 2003 to the RO, via 
the Appeals Management Center (AMC) in Washington, DC for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran underwent bilateral knee replacement surgery 
prior to discharge from service; accordingly, at least a 30 
percent residual disability is appropriate under the relevant 
schedular diagnostic code.  

3.  Since September 18, 2003, the service-connected 
postoperative residuals of the bilateral knee replacement are 
not shown to be manifested by ankylosis or a functional loss 
showing flexion limited to 15 degrees or more or extension 
limited to 20 degrees.  

4.  Since September 18, 2003 the service-connected bilateral 
knee replacement is not shown to be manifested by severe 
painful motion or weakness.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
30 percent for the service-connected status post arthroplasty 
of the left knee from September 18, 2003 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5055, 5260, 5261 (2007).

2.  The criteria for assignment of an evaluation in excess of 
30 percent for the service-connected status post arthroplasty 
of the right knee from September 18, 2003 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5055, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue before the Board arose as a "downstream" issue 
(appeal of an initial rating after the grant of service 
connection).  Accordingly, development as an increased rating 
claim was not initiated until after the rating decision on 
appeal.  However, in February 2006 during the course of the 
appeal the AMC sent the veteran a letter advising him that to 
establish entitlement to a higher rating for a service-
connected disability the evidence must show that the 
condition had become worse; the same letter also advised the 
veteran of the evidence considered to date and asked the 
veteran to identify or submit additional evidence in support 
of his claim.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and was afforded ample 
opportunity to submit such information and evidence prior to 
the Supplemental Statement of the Case (SSOC) in July 2006.  

The Board also finds that the RO's duty-to-assist letter of 
May 2004, together with the AMC letter cited hereinabove, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The May 2004 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this issue came before the Board as a 
"downstream" issue.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the June 2003 SOC and in the July 2006 SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the Board's action herein 
denies an increased rating, so no effective date will be 
assigned.  There is accordingly no chance of prejudice under 
the notice requirements of Dingess.  

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, the absence of prejudice to the veteran may be 
shown by any of the following: (1) the claimant had actual 
knowledge of what was necessary to substantiate the claim; 
(2) a reasonable person could be expected to understand from 
the notice what was necessary to substantiate the claim; (3) 
the benefit claimed is precluded as a matter of law.  

In this case, the letters to the veteran did not satisfy 
Vazquez-Florez.  However, the RO considered whether 
extraschedular rating was appropriate, which involved exactly 
the considerations cited by Vazquez-Florez.  The veteran was 
advised of those criteria in the SOC and SSOC and was 
provided with an opportunity to respond.  The Board 
accordingly finds that the veteran had actual knowledge of 
the requirements for higher rating as articulated in Vazquez-
Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA examinations on two occasions in 
support of his claim, most recently in June 2006.  The 
veteran has not asserted that the June 2006 examination was 
inadequate in any way, and has not asserted that his symptoms 
have become worse since that examination.  The Board 
accordingly finds that remand for new examination is not 
required at this point.  

The veteran was scheduled to testify before the Board in 
January 2005, but he failed without good cause to appear for 
the hearing, and his hearing request is accordingly deemed to 
be withdrawn.  See 38 C.F.R. § 20.704(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
on appeal.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran residuals of in-service knee replacement are 
rated under the criteria of 38 C.F.R. § 4.71a (schedule of 
ratings - musculoskeletal system), Diagnostic Code (DC) 5055 
(knee replacement - prosthesis).  The rating criteria of DC 
5055 are as follows.

A rating of 100 percent is assigned for one year following 
implantation of prosthesis (as noted above, this was 
accomplished by the Board's decision in June 2005).  

A rating of 60 percent is assignable with chronic residuals 
consisting of severe painful motion or weakness.   A rating 
of 30 percent is the minimum rating; however, intermediate 
degrees of residual weakness, pain or limitation of motion 
may be rated by analogy to DCs 5256, 5261 or 5262

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or DC 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

As noted, the veteran does not have symptoms associated with 
the DC 5256 (ankylosis), DC 5257 (subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), DC 
5259 (removal of semilunar cartilage), DC 5262 (impairment of 
tibia and fibula), or DC 5263 (genu recurvatum).  
Accordingly, the diagnostic codes appropriate for rating the 
veteran's disorder by analogy are DC 5260 (limitation of 
flexion), and DC 5261 (limitation of extension).  

The rating criteria of DC 5260 and 5261 (limitation of 
flexion and extension, respectively) are as follows:  A 
rating of 0 percent is assignable for flexion limited to 60 
degrees or extension limited to 5 degrees.  A rating of 10 
percent is assignable for flexion limited to 45 degrees or 
extension limited to 10 degrees.  A rating of 20 percent is 
assignable for flexion limited to 30 degrees or extension 
limited to 15 degrees.  A rating of 30 percent is assignable 
for flexion limited to 15 degrees or extension limited to 20 
degrees.  A rating of 40 percent is assignable for extension 
limited to 30 degrees.  A rating of 50 percent is assignable 
for extension limited to 45 degrees.  

For reference, normal range of motion of the knee is flexion 
to 145 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

In this case, the Board's previous action in June2005 
assigned a 100 percent rating effective from the day after 
the veteran's separation from service (December 1, 2002) to 
one year after his in-service knee replacement (September 17, 
2003), while the Board's present analysis considers all 
evidence from September 18, 2003.  The Board's adjudication 
of this claim accordingly satisfies the requirements of Hart.  

The veteran had a VA-contracted medical examination in 
November 2002 in which the examiner noted that the veteran's 
posture and gait were normal.  The veteran asserted that his 
knees had improved since his in-service knee replacement in 
that they were less painful after the operation, but he still 
noted having a limitation of the range of motion.  

Both knees were rounded in appearance, symmetric in outline 
and presented no evidence of deformity.  There was no heat, 
redness, tenderness, effusion or muscle atrophy.  Sensory 
perception and deep tendon reflexes were within normal 
limits; drawer and McMurray tests were negative.  

The veteran's extension of both knees was normal (0 degrees), 
but both knees had an apparent mild limitation of flexion 
(right knee to 115 degrees, left knee to 110 degrees; 140 
degrees is normal).  Weakness, lack of endurance, or 
incoordination did no impact further on range of motion.  The 
X-ray studies confirmed surgical intervention affecting the 
medial compartments, residual focal chondrocalcinosis, and 
mild residual osteoarthropathy, bilaterally.  

The X-ray studies from the Walter Reed Army Medical Center 
dated in February 2006 are consistent with the VA studies  
from November 2002 cited above: bilateral compartment 
hemiarthroplasties without radiographic evidence of 
complication; lateral meniscus chondrocalcinosis and slight 
degenerative changes.  

The veteran had a VA examination in June 2006 and stated that 
he had tried several different pain medications without 
complete success.  He currently was unable to squat and had 
to lead with the right foot when walking an extended 
distance.  

The VA examiner noted that the veteran was able to stand for 
15-30 minutes and to walk for 1-3 miles.  His bilateral joint 
symptoms were weakness, stiffness and instability, but no 
deformity, pain or giving way.  There was grinding on the 
left side but no locking since surgery.  

The veteran was observed to have normal gait and 
weightbearing.  His shoes showed wear on the outside edges of 
the heels.  Right knee range of motion was 0 to 120 degrees 
and left knee range of motion was 0 to 135 degrees, with no 
additional loss of motion due to pain on repetitive use of 
either knee.  There was no ankylosis.  Crepitus and weakness 
were noted as much worse in the left knee than the right.  
There was grinding, but no instability.  Both knees had 
surgical scars.  

The VA examiner summarized the veteran's condition as being 
post-operative continued minimal effusion, chondrocalcinosis 
and mild degenerative joint disease, bilaterally.  The 
examiner stated that the disorder had significant general 
occupational effect due to weakness, fatigue and decreased 
strength of the lower extremities, as well as inability to 
stand for long periods which caused difficulty while 
traveling.  

In regard to daily activities, the examiner stated that the 
disorder would prevent sports, would have moderate effect on 
chores, exercise, recreation, and traveling and would have no 
effect on shopping, feeding, bathing, dressing, toileting or 
grooming.  

On review of the evidence, the Board finds that the criteria 
are not met for a higher (60 percent) rating under DC 5055, 
as there is no evidence of chronic residuals consisting of 
severe painful motion or weakness.  The medical evidence, 
which is not controverted by any lay evidence from the 
veteran, shows that the veteran's pain and weakness are mild-
to-moderate at worst.  

As the higher rating is not warranted under DC 5055, the 
Board must consider whether a rating higher than 30 percent 
is appropriate under any other DC relating to the knee.  

As noted, the medical evidence does not show the veteran to 
have symptoms associated with the DC 5256 (ankylosis), DC 
5257 (subluxation or lateral instability), DC 5258 
(dislocated semilunar cartilage), DC 5259 (removal of 
semilunar cartilage), DC 5262 (impairment of tibia and 
fibula), or DC 5263 (genu recurvatum).  Accordingly, the 
criteria for rating the knee functional loss are DC 5260 
(limitation of flexion), and DC 5261 (limitation of 
extension).  

The veteran's extension is shown by examination to be 0 
degrees (normal) in both knees, so compensation under DC 5261 
is not appropriate.  

The veteran's flexion in November 2002 was 115 degrees right 
knee and 110 left knee.  His flexion in June 2006 was 120 
degrees right knee and 135 degrees left knee.  

The criteria of DC 5260 require limitation of flexion to 45 
degrees or less; accordingly, compensation under DC 5260 is 
not appropriate.  

The Board has considered whether additional compensation is 
appropriate for pain, weakness, fatigability or 
incoordination.  The examiner in June 2006 noted that 
weakness and fatigability were indeed factors in the 
veteran's condition.  

However, as the veteran is shown to have no compensable 
limitation due to actual limitation of function, the Board 
concludes that his 30 percent rating is adequate compensation 
for pain, weakness, and incoordination.

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating schedule standards and to 
warrant referral for consideration of an extraschedular 
evaluation.  See SOC and SSOC.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  

In the present case, there is no evidence that the service-
connected bilateral knee disorder has caused either frequent 
hospitalization or marked interference with employment, nor 
is there any other evidence that this condition involves such 
a disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board notes in that regard that the examiner in June 2006 
noted "significant" effect on the veteran's employment.  
The veteran is shown to be currently active as a business 
executive, so problems standing or walking would indeed pose 
a "significant" problem in business-related traveling.  
  
However, the degrees of disability specified are generally 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

There is nothing in the evidence to show that the veteran's 
service-connected disorder causes a "marked interference 
with employment" to such a degree as to render impractical 
the application of regular rating schedule standards.  The 
Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 3.321 is not necessary or appropriate.  

Based on the evidence and analysis above, the Board finds 
that the criteria for a rating in excess of 30 percent for 
either service-connected knee disability are not met.  
Accordingly, the claim for increased rating must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

An evaluation in excess of 30 percent for the service-
connected status post arthroplasty of the left knee from 
September 18, 2003 is denied.  

An evaluation in excess of 30 percent for the service-
connected status post arthroplasty of the right knee from 
September 18, 2003 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


